EXHIBIT 10.1
 
EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE


This Employment Separation Agreement and Release (the “Agreement”) is made and
entered into this 27th day of January, 2017 (“Effective Date”) by and between
Ralph Lauren Corporation, a Delaware corporation (the “Corporation”) and Stefan
Larsson (the “Executive”).


W I T N E S S E T H:


WHEREAS, Executive and the Corporation had entered into an employment agreement
effective as of September 25, 2015, which was amended by a duly executed
amendment on August 9, 2016 (the “Employment Agreement”);


WHEREAS, the Executive and the Corporation have agreed to a period of transition
and the succession of Executive as President and Chief Executive Officer
occurring not later than May 1, 2017;


WHEREAS, the Corporation and Executive desire to set forth certain promises,
agreements, and understandings in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged (and is in addition to what Executive is legally
entitled to), the Corporation and Executive do hereby agree as follows:


1.          Transition Services.  During the period from the Effective Date
through May 1, 2017, the Executive will continue to serve the Corporation as its
President and Chief Executive Officer, and as a member of the Board, with all
duties and authorities set forth in Section 2 of the Employment Agreement
(“Transition Period”).  During the Transition Period, for services rendered the
Executive shall be entitled to all payments, benefits and other compensation set
forth in Section 1.4 of the Employment Agreement, except as otherwise set forth
in this Agreement.  Executive’s employment as President and Chief Executive
Officer shall terminate on May 1, 2017 unless sooner terminated by the Executive
or by the Corporation for any reason (such employment termination date being the
“Termination Date”).  All capitalized terms not defined in this Agreement shall
have the meaning set forth in the Employment Agreement.
2.          Termination Payments to Executive by the Corporation.  Upon the
termination of the Executive’s employment on the date of expiration of the
Transition Period, or any earlier date the Executive’s employment may be
involuntarily terminated by the Corporation for any reason other than Cause, as
defined in Section 1(g), or in the case of the Executive’s death, the Executive
(or the legal representative of his estate in the case of the Executive’s death)
shall receive his Accrued Benefits, and, in exchange for agreeing to and
complying with the terms of this Agreement (including, without limitation, the
release it contains in Section 7), Executive, if (and only if) terminated for a
reason specified in this Section 2, shall receive the following consideration
(which Executive acknowledges is sufficient and in addition to what Executive
would be legally entitled to) and be treated in the following manner:
1

--------------------------------------------------------------------------------

(a)          Subject to the Executive not revoking this Agreement pursuant to
Section 17, the Corporation shall pay to Executive a bi-weekly (i.e., every
other week) amount equal to one-twenty-sixth (1/26th) of 400% of Executive’s
Base Compensation as in effect on the Effective Date, with payments commencing
on the Corporation’s first full payroll payment date following the 7th day after
the Termination Date (but not earlier than the 52nd day following the Effective
Date) and ending on the Corporation payroll payment date immediately following
the two-year anniversary of the Termination Date, in accordance with the normal
payroll practices of the Corporation (the “Severance Period”), provided that the
initial payment shall include the Base Compensation amounts for all payroll
periods from the Termination Date through the date of such initial payment (for
purposes of Section 409A (as defined in Section 19), Executive’s right to
receive installment payments pursuant to this Section 2(a) shall be treated as a
right to receive a series of separate and distinct payments).  In the event that
a Change in Control shall occur prior to the Termination Date, then the
severance payments required to be made in this paragraph shall be paid in a lump
sum.
(b)          On the date that Executive Officer Annual Incentive Plan (“EOAIP”)
bonuses for the Corporation’s 2017 fiscal year are paid to its eligible
executive officers, which shall be on a date no earlier than May 15, 2017, and
no later than June 15, 2017, the Corporation shall pay Executive an amount equal
to his actual EOAIP bonus, earned in accordance with Section 1.4(b) of the
Employment Agreement, based on the Corporation’s performance for the
Corporation’s 2017 fiscal year (without any exercise of negative discretion by
the Board), less applicable withholdings.
(c)          The Corporation shall pay to Executive the Pro-Rata Annual Actual
Incentive Bonus for the Corporation’s 2018 fiscal year, on the date that 2018
fiscal year EOAIP bonuses are paid to other senior executives of the
Corporation.
(d)          Executive’s eligibility for participation in all benefit plans of
the Corporation will cease as of the Termination Date, except for Executive’s
eligibility for group medical and dental coverage under the Corporation’s group
medical and dental insurance plan, which shall continue for the twenty-four (24)
month period following the Termination Date.  Executive’s participation in the
Corporation’s group medical or dental insurance plan shall immediately cease at
such time (if any) as the Executive becomes eligible for a future employer’s
medical and/or dental insurance coverage (or would become eligible if the
Executive did not waive coverage).  The amount of premiums paid by the
Corporation during this period shall be treated as taxable income to the
Executive if the provision of such benefits on a non-taxable basis would subject
the Executive to tax on the benefits received under Section 105(h) of the
Internal Revenue Code of 1986, as amended and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (collectively, the
“Code”).
(e)          The Executive shall immediately vest in all time-based restricted
stock units (or other equity awards with only service-based vesting conditions)
as of the Termination Date.  With respect to any unvested performance share
units (“PSUs”), Performance-based Restricted Share Units (“PRSUs”) or
performance shares (“PSs”) (or any other equity awards with performance-based
vesting conditions) awarded through the Termination Date: (1) any unvested PRSUs
and PSs will vest upon the Corporation's attainment of the applicable
performance goals and will be paid out as per the terms of the Incentive Plan as
soon as practicable (but in no event
2

--------------------------------------------------------------------------------

later than 30 days) after each applicable vesting date without regard to
Executive’s continued employment; and (2) any unvested PSUs will remain
outstanding and will vest at the end of the applicable performance period based
on the Corporation's actual degree of achievement of the applicable performance
goals, and any such awards will be paid in their entirety as per the terms of
the Incentive Plan as soon as practicable (but in no event later than 30 days)
after each applicable vesting date, without regard to Executive's continued
employment.  For the avoidance of doubt, as of the Effective Date, the Executive
has outstanding the following unvested equity awards:
(i)          19,995 restricted stock units granted to the Executive on November
3, 2015 which shall become vested on the Termination Date;
(ii)          9,258 PRSUs granted to the Executive on November 3, 2015, for
which the Corporation acknowledges that performance goal has been achieved,
which shall become vested on the Termination Date;
(iii)          26,660 PSs granted to the Executive on November 3, 2015, which
may be earned to the extent of achievement of applicable performance goals and
settled in annual installments through fiscal year 2020;
(iv)          13,886 PSUs granted to the Executive on November 3, 2015, which
may be earned to the extent of achievement of applicable performance goals and
settled following the end of fiscal year 2018;
(v)          42,165 PRSUs granted to the Executive on June 30, 2016, which may
be earned at the end of the fiscal year 2017 to the extent of achievement of
applicable performance goals and shall thereupon become vested and settled in
accordance with the terms thereof; and
(vi)          42,166 PSUs granted to the Executive on June 30, 2016, which may
be earned to the extent of achievement of applicable performance goals and
settled following the end of fiscal year 2019.
Notwithstanding the foregoing provisions of this Section 2(e), upon any Change
in Control occurring during the Transition Period, Section 4.1(a)(ii) of the
Employment Agreement shall apply in lieu of the foregoing provisions of this
Section 2(e).


(f)          Other than the payments and benefits specifically set forth in this
Agreement, the Executive agrees that the Corporation and its subsidiaries,
affiliates and licensees do not owe the Executive any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, stock
options, warrants, restricted stock units, severance, reimbursement of expenses,
or commissions of any kind whatsoever, or other similar compensation, including
any obligations owed to Executive under any employment agreement, offer letter
or otherwise.  The foregoing shall not limit Executive’s right to
indemnification and advancement of legal fees under the Employment Agreement,
the Corporation’s organizational documents or otherwise.  The parties
acknowledge and agree that the Executive’s termination of employment under this
Agreement
3

--------------------------------------------------------------------------------

shall not be such as to subject the Executive to any repayment obligation under
Exhibit 2 of the Employment Agreement (relating to the Executive’s relocation
benefits received thereunder).
(g)          For purposes of this Agreement, “Cause” shall mean: (1) willful
gross insubordination, (2) Executive’s conviction of, or plea of nolo contendere
to, a crime (whether or not involving the Corporation) constituting any felony,
(3) the willful engaging by the Executive in gross misconduct relating to the
Executive’s employment that is materially injurious to the Corporation,
monetarily or otherwise (including, but not limited to, conduct that constitutes
competitive activity, in violation of Article III of the Employment Agreement),
or which subjects or if generally known would subject the Corporation to public
ridicule.  For purposes of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Corporation.  Notwithstanding the
foregoing, the Executive’s employment may be terminated for Cause only by act of
the Board and, in any event, the Executive’s employment shall not be deemed to
have been terminated for Cause without (x) reasonable written notice to the
Executive setting forth the reasons for the Corporation’s intention to terminate
for Cause, (y) the opportunity to cure (if curable) within ten (10) days of such
written notice and (z) an opportunity for the Executive, together with his
counsel, to be heard by the Board.
3.          Return of Property.  On or prior to the Termination Date, Executive
agrees to return to the Corporation any and all files or other property of the
Corporation and its subsidiaries, affiliates and licensees (said property
includes, but is not limited to, purchase orders, financial reports and
statements, projections, forecasts, balance sheets, income statements, budgets,
actual or prospective purchaser or customer lists, written proposals and
studies, plans, drawings, specifications, investor reports, books, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
credit cards, computers, laptops, cellular or other telephones, blackberrys,
iphones, calculators, identification and security cards, beepers, keys, deeds,
contracts, office equipment and supplies, records, computer discs, emails and
other electronic files of the Corporation, etc.) without retaining any copies or
extracts thereof.  Notwithstanding the foregoing, Executive shall be permitted
to retain his personal address book to the extent it only contains contact
information.
4.          Confidentiality of this Agreement.  Executive, Executive’s agents,
attorneys, heirs, executors, administrators, affiliates and assigns agree that
this Agreement, and any and all matters concerning Executive’s separation from
the Corporation, will be regarded as privileged communications between the
parties, and that they will not reveal, disseminate by publication of any sort,
or release in any manner or means this Agreement or any matters, factual or
legal, concerning this Agreement or Executive’s separation to any other person
or entity, except as required by legal process (in which case, Executive agrees
to forthwith provide written notice of said legal process as set forth below
prior to the production of the requested information) or to enforce Executive’s
rights.  Notwithstanding the foregoing, Executive may reveal the relevant terms
of this Agreement to the Executive’s spouse, accountants and attorneys, provided
that such parties agree to be bound by the confidentiality provisions herein,
and to applicable taxing authorities. Nothing in this provision shall prohibit
the Corporation from disclosing this Agreement to the extent required by law or
pursuant to Securities and Exchange Commission
4

--------------------------------------------------------------------------------

(“SEC”) reporting obligations.  Notwithstanding the foregoing, in the event this
Agreement is publicly filed, the above limitation shall not include any
information publicly disclosed.
5.          Obligations.
(a)          In exchange for the payments and benefits set forth in Section 2
herein, Executive agrees that during the Severance Period, Executive shall for
no additional compensation or benefits whatsoever be reasonably available, with
due regard to Executive’s other obligations and commitments, if requested by the
Corporation upon reasonable notice to assist in transitioning Executive’s former
duties and responsibilities for the Corporation.
(b)          With the exception of the duties and responsibilities set forth in
this Section 5, Executive acknowledges and agrees that Executive shall be
relieved of all duties and responsibilities for the Corporation and its
subsidiaries, affiliates and licensees as of the Termination Date, that
Executive shall not thereafter have the authority to bind the Corporation or any
of its subsidiaries, affiliates or licensees, and that Executive shall not
thereafter contact any past, current, or prospective customers, distributors,
manufacturers, partners or suppliers of the Corporation or any of its
subsidiaries, affiliates or licensees on behalf of the Corporation.  Effective
as of the Termination Date, Executive shall cease and be deemed to have resigned
from any and all titles, positions and appointments the Executive holds with the
Corporation and any of its affiliates, whether as an officer, director,
employee, trustee, committee member or otherwise. Executive agrees to execute
any documents reasonably requested by the Corporation in accordance with the
preceding sentence.
(c)          Executive agrees that Executive will reasonably cooperate with the
Corporation in connection with any existing or future litigation involving the
Corporation and not adverse to Executive, whether administrative, civil or
criminal in nature, that relates to Executive’s employment period.  The
Corporation shall pay all reasonable, documented travel and other expenses
incurred by the Executive in connection therewith.  Such cooperation shall be
scheduled in a manner to limit, to the extent possible, Executive’s travel and
with due regard to Executive’s other obligations and commitments.
(d)          If Executive has any personal expenses, loans or other obligations
due to the Corporation or any of its subsidiaries, affiliates or licensees, the
Corporation may deduct such amounts from the payments to be made to Executive
under the terms of this Agreement; provided, however, no amount may be deducted
from any payments to be made to Executive that are subject to Section 409A (as
defined in Section 20) to the extent it would violate Section 409A, and such
amounts shall be repaid by Executive.
6.          Restrictive Covenants.  Executive agrees that he will comply with
all post-employment obligations set forth in Article III of the Employment
Agreement, including but not limited to those obligations of non-competition,
non-solicitation, non-disparagement, and protection of confidential information,
and Executive further agrees that Article III of the Employment Agreement shall
remain in full force and effect.  Notwithstanding the foregoing, the non-compete
period referenced in Section 3.1 of the Employment Agreement shall end on the
one-year anniversary of the Effective Date.
5

--------------------------------------------------------------------------------

7.          Release.
(a)          In consideration for the payments and benefits to be provided to
the Executive under this Agreement, the Executive, with the intention of binding
the Executive, the Executive’s agents, attorneys, representatives, heirs, issue,
executors, affiliates, successors, administrators and assigns, does hereby
irrevocably and unconditionally forever release and discharge the Corporation,
and its subsidiaries, affiliates, divisions and licensees, as well as, in such
capacity, each of their respective stockholders, managers, members, partners,
heirs, executors, administrators, agents, employees, officers, directors,
predecessors, successors, insurers, assigns, representatives and attorneys, of
and from any and all manner of actions, causes of action, suits, complaints,
debts, sums of money, costs, damages, losses, interests, attorneys’ fees,
expenses, liabilities, charges, claims, obligations, promises, agreements,
counterclaims and demands, whatsoever, in law or in equity or otherwise, that
Executive now has or may have, whether mature, direct, derivative, subrogated,
personal, assigned, both known and unknown, foreseen or unforeseen, contingent
or actual, liquidated or unliquidated, arising from the beginning of the world
until the Effective Date, including, but not limited to, any claims arising in
any way out of Executive’s employment with the Corporation or the termination of
Executive’s employment with the Corporation.  The foregoing release of claims by
Executive includes, but is not limited to, any and all claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Civil
Rights Act of 1991, 42 U.S.C. § 1981a et seq., the Executive Retirement Income
Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seq., the Family and Medical Leave Act (“FMLA”),
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the United
States Constitution, the Constitution of the State of New York, the Constitution
of the State of New Jersey, the New York State Human Rights Law, N.Y. Exec. Law
§ 291 et seq., the New York City Human Rights Law, N.Y.C. Admin. Code, § 8-107
et seq., the New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1 et seq.,
the Conscientious Executive Protection Act (“CEPA”), N.J.S.A. § 34:19-1-8, the
Sarbanes-Oxley Act of 2002, et seq., (each as amended) and all other similar
federal, state, or municipal statutes or ordinances, including any whistle
blower or any other local, state or federal law, regulation or ordinance 
prohibiting discrimination or pertaining to employment, and any contract, tort,
or common law theories with respect to Executive’s hiring by the Corporation,
the terms and conditions of Executive’s employment with the Corporation, and/or 
the termination of Executive’s employment with the Corporation. Executive does
not waive Executive’s rights to any claims which may not be released as a matter
of law.
(b)          The Corporation and Executive understand and agree that the release
set forth in Section 7(a) above does not in any way affect the rights and
obligations of the parties created under this Agreement or under the Employment
Agreement that are intended to survive Executive’s termination of employment,
and the rights of either party to take whatever steps may be necessary to
enforce the terms of this Agreement or to obtain appropriate relief in the event
of any breach of the terms of this Agreement.  Executive acknowledges that
Executive has not filed any complaint, charge, claim or proceeding, if any,
against any of the Releasees before any local, state or federal agency, court or
other body with regard to matters released hereunder (each individually a
“Proceeding”).  Executive represents that Executive is not aware of any basis on
which such a Proceeding could reasonably be instituted.  Executive acknowledges
that Executive will not initiate or cause to be initiated on Executive’s behalf
any Proceeding and will not
6

--------------------------------------------------------------------------------

participate in any Proceeding, in each case, except as required by law. 
Further, the release set forth in Section 6(a) does not prohibit the Executive
from (i) initiating or causing to be initiated on Executive’s behalf any,
complaint, charge, claim or proceeding against the Corporation before any local,
state or federal agency, court or other body challenging the validity of the
waiver of Executive’s claims under the ADEA as contained in Section 7(a) of this
Agreement (but no other portion of such waiver) or (ii) reporting possible
violations of law or regulation to any governmental agency or regulatory body or
making other disclosures that are protected under any law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory body.
(c)          The foregoing release shall not include (i) Executive’s rights to
indemnification and advancement of legal fees under the Employment Agreement,
the Corporation’s organizational documents or otherwise, (ii) Executive’s right
to directors’ and officers’ insurance coverage, (iii) Executive’s right to
vested equity, (iv) Executive’s rights to the Accrued Benefits (as defined in
the Employment Agreement), (v) vested rights of Executive under any of the
Corporation’s benefit plans and programs, and (vi) Executive’s rights under any
provision of the Employment Agreement that directly or by implication survive
termination of Executive’s employment.
8.          Certain Forfeitures in Event of Breach. Executive acknowledges and
agrees that Section 3.5(a)(ii) of the Employment Agreement shall apply. The
Corporation acknowledges that, after due inquiry, it has no knowledge of any
basis for the application of Section 3.5(a)(ii) of the Employment Agreement as
of the Effective Date.
9.          No Admission of Liability.  Executive acknowledges and agrees that
any payments or benefits provided to Executive under the terms of this Agreement
do not constitute an admission by the Corporation or any of its subsidiaries,
affiliates or licensees that they have violated any law or legal obligation with
respect to any aspect of Executive’s employment with the Corporation.
10.          Entire Agreement.  The Corporation and Executive each represent and
warrant that no promise or inducement has been offered or made except as herein
set forth and that the consideration stated herein is the sole consideration for
this Agreement.  This Agreement is a complete and entire agreement and states
fully all agreements, understandings, promises and commitments as between the
Corporation and Executive and as to the termination of their relationship; this
Agreement supersedes and cancels any and all other negotiations, understandings
and agreements, oral or written, respecting the subject matter hereof, including
any prior employment agreements between the Corporation and the Executive,
including but not limited to the Employment Agreement, except as otherwise set
forth in this Agreement.  This Agreement may not be modified except by an
instrument in writing signed by the party against whom the enforcement of any
waiver, change, modification, or discharge is sought.
11.          No Transfer.  Executive represents and warrants that Executive has
not sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, suit,
debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement.
7

--------------------------------------------------------------------------------

12.          Assignability, Choice of Law, Jurisdiction, Venue.  This Agreement
is personal to Executive and the Executive may not assign, pledge, delegate or
otherwise transfer to any person or entity any of Executive’s rights,
obligations or duties under this Agreement, other than by a transfer by the
Executive’s will or by the laws of descent and distribution.  This Agreement
shall be governed by, construed in accordance with, and enforced pursuant to the
laws of the State of New York without regard to principles of conflict of laws. 
Any dispute arising under this Agreement shall be resolved in accordance with
Section 5.4 of the Employment Agreement entitled “Arbitration.”
13.          Enforceability.  Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
14.          Counterparts.  This Agreement may be executed in counterparts, each
of which together constitute one and the same instrument.
15.          Notices.  For the purpose of this Agreement, notices, demands, and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given by hand or by facsimile or mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:


If to the Executive:          at the last address on the payroll records of the
Corporation


If to the Corporation:          Ralph Lauren Corporation
Legal Department
625 Madison Avenue
New York, New York 10022
Attn:          General Counsel


16.          Nonadmissibility.  To the extent permitted by applicable law,
nothing contained in this Agreement, or the fact of its submission to the
Executive, shall be admissible evidence against the Corporation in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Agreement).
8

--------------------------------------------------------------------------------

17.          Revocation.  This Agreement, including all of the payment and
benefit provisions set forth in Section 2 above, shall not become effective
unless the Agreement is executed, dated and delivered to the Corporation within
45 days following the Effective Date and is not revoked, as provided for in
Section 18 herein, prior to the eighth day after this Agreement is signed by
Executive.
18.          Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) Executive has carefully
read it, and fully understands what it means; (b) Executive has been advised in
writing to discuss this Agreement with an independent attorney of Executive’s
own choosing before signing it and has had a reasonable opportunity to confer
with Executive’s attorney and has discussed and reviewed this Agreement with
Executive’s attorney prior to executing it and delivering it to the Corporation;
(c) Executive has been given forty-five (45) calendar days to consider this
Agreement; (d) Executive has had answered to Executive’s satisfaction any
questions Executive has with regard to the meaning and significance of any of
the provisions of this Agreement; (e) Executive has agreed to this Agreement
knowingly and voluntarily of Executive’s own free will and was not subjected to
any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby; and (f) Executive may
revoke Executive’s acceptance of this Agreement within seven (7) calendar days
after Executive signs it by sending a written Notice of Revocation to the
address of the Corporation as set forth in Section 15 above.
19.          No Construction Against Drafter.   No provision of this Agreement
or any related document will be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.
20.          Compliance with Section 409A.  The provisions of Section 5.13 of
the Employment Agreement related to Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), are deemed incorporated by reference herein
as if fully set forth herein.
21.          Taxes. Notwithstanding any other provision of this Agreement to the
contrary, the Corporation may withhold from all amounts payable under this
Agreement all federal, state, local and foreign taxes that are required to be
withheld pursuant to any applicable laws and regulations.  Executive shall be
responsible for the payment of Executive’s portion of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this Agreement.
22.          Professional Fees.  The Corporation will pay the Executive's
reasonable professional fees incurred to negotiate and prepare this Agreement.
23.          Counterparts.  The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  Signatures delivered by
facsimile shall be effective for all purposes.
[Signature Page Follows]
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement and Release as of the Effective Date.



  RALPH LAUREN CORPORATION          
 
By:
/s/ Ralph Lauren        Name: Ralph Lauren       Title: Chairman            


 
 
        /s/ Stefan Larsson     By: STEFAN LARSSON                  


10

--------------------------------------------------------------------------------